Citation Nr: 1621129	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-49 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability. 
 
2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to an effective date prior to December 23, 2011for the 100 percent evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 1970 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In June 2013, the Board remanded the case to the RO for additional development, which has been completed. 

The hearing loss earlier effective date issue is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A chronic bilateral foot condition was not shown in service or for many years thereafter and the most probative evidence indicates the current condition is not related to service.

2.  A chronic bilateral ankle disability was not shown in service or for many years thereafter and the most probative evidence indicates the current condition is not related to service.

CONCLUSION OF LAW

1.  The requirements to establish entitlement to service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2015).

2.  The requirements to establish entitlement to service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in June 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  The record reflects the Veteran has been awarded Social Security Administration disability benefits in August 2012.  VA has not obtained the Social Security Administration records.  The Board finds, however, that the Veteran is not prejudiced by the absence of these records.  The award letter indicates the Veteran sought the Social Security Administration disability benefits for disabilities other than a disability of the ankle or foot.  Accordingly, the Board has determined that the records are not relevant and there is no reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010). 

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,    23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs  a hearing explain the issues and suggest the submission of evidence that    may have been overlooked.  Here, the VLJ identified the issues to the Veteran and informed him of what evidence is needed for service connection including a link between service and the current disabilities.  The VLJ also suggested the Veteran obtain a medical opinion to provide the link.  The Veteran testified as to the events  in service, his treatment history, and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by   a decision at this time.

The Board also notes that actions requested in the prior remands have been undertaken.  VA medical records and VA medical opinions were obtained.  The Veteran was also given an opportunity to provide or identify private medical providers who treated the Veteran for his foot and ankle disabilities.  Finally, the RO obtained updated VA treatment records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran asserts he has arthritis of the ankles and feet.  Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of    such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137    (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran alleges that his bilateral feet and bilateral ankle disabilities are related to his active service.  In particular, he alleges that the disabilities are related to his twenty five mile or longer road marches while carrying rucksacks that weighed one hundred pounds. 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with minimal left Achilles' tendon insertion enthesopathy.  He has also been diagnosed with bilateral plantar fasciitis, pes planus, and posterior   tibial tendon dysfunction.  Accordingly, the first criterion for establishing service connection, a current disability, has been met for purposes of continuing the analysis.  The question becomes whether the foot and ankle conditions are related to service.

Service treatment records show that in an August 1985 examination, he reported having or having had foot trouble and a right foot injury in 1978.  A September 1990 document referenced a cold injury to the right foot in 1978.  In a subsequent February 1992 examination and the June 1993 separation examination, the Veteran did not report any injuries or symptoms for his feet or his ankles.  The physical examinations were normal. 

The first indication for either the bilateral foot disability or the ankle disability following service was in an Agent Orange and Persian Gulf examination in August 1995 when the Veteran reported he had several minor injuries in service such as a twisted ankle.  VA treatment records from December 1993 to April 2008 were silent for any complaints, treatment, or diagnosis for either the feet or the ankles.  

In May 2008, he complained of bilateral ankle pain and X-rays demonstrated minimal left Achilles' tendon insertion enthesopathy, but otherwise no osseous abnormality and the ankle mortise was well maintained.  In March 2009, the Veteran complained of pain in the sole of his feet to the heels.  The diagnosis was plantar fasciitis.  

In an October 2009 examination, the VA examiner noted that the Veteran believed his current diagnosis of plantar fasciitis was related to service injury in 1978.  The plantar fasciitis had mostly resolved with treatment.  The examiner also concluded that the current plantar fasciitis was not caused by or related to the 1978 injury.  He could not relate a historical comment in 1978 to plantar fasciitis which started in March 2009.  X-rays revealed well preserved joint spaces and no calcaneal spurs.

By February 2012, the Veteran was also diagnosed with moderate bilateral pes planus.  

In a September 2013 VA examination, besides plantar fasciitis, the VA examiner diagnosed posterior tibial tendon dysfunction with evidence of mild flattening of  the plantar arch without true pes planus.  The examiner also concluded that any of the Veteran's feet and ankle disabilities are less likely than not related to service.  She noted the Veteran's report of repeated instances of ankle swelling over the years, but stated that in the absence of evidence of something such as tendonitis, mild periarticular swelling about the ankles is a non-specific physical state of no particular clinical significance in and of itself.  She further stated that while it is certainly true that the activities cited by the Veteran such as long marches with heavy rucksacks may result in injuries to the foot leading to plantar fasciitis, there  is no objective evidence to indicate that occurred with the Veteran; instead, all available objective evidence indicates onset of this condition well after the Veteran completed his military service.  Further, X-rays did not show any degenerative arthritis.  The examiner stated a significant acute or accumulative injury to a joint would be expected to result in sufficient calcium deposition in the injured part to identify degenerative joint changes within about ten years.  The Veteran was also able to maintain a running program in service, which also indicates a lack of a significant joint or soft tissue injury in service.  In the examiner's opinion, the more likely cause of his planar fasciitis is normal, age related degeneration.   

As the Veteran is not shown to have had arthritis of the feet or ankles during service or within one year following discharge from service, competent evidence linking the current conditions with service is required to establish service connection.  

On this question, the most probative evidence of record is the September 2013    VA examination.  The examiner concluded the Veteran's claimed bilateral foot   and ankle disabilities are not likely related to injury during service. The opinion was provided following review of the claims file and examination of the Veteran.  The examiner specifically acknowledged the injury in service and the Veteran's theories how his disabilities arose, but found the current disabilities were not related to any acute or cumulative injury in service.  In addition, the expected objective radiological evidence of a service caused disability was absent from the X-rays.  The examiner also provided adequate rationale for the conclusion, noting the current conditions are the result of aging and there was no evidence of chronic problems with the foot or ankle for years after service.  Thus, the Board finds this opinion is adequately supported and consistent with the other evidence of record.  Accordingly, the VA examiner's report is probative and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  There are no medical opinions of record to the contrary.  

While the Veteran believes that his current bilateral feet and bilateral ankle disabilities are related to service, as a lay person, the Veteran has not shown that     he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and/or etiology of feet and ankle disabilities are matters not capable of lay observation, and require medical expertise to determine.  As demonstrated in this case, the Veteran's conditions were diagnosed only after interpretation of symptoms and clinical and diagnostic tests.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, his opinion as to the r etiology of his bilateral feet and bilateral ankle disabilities is not competent medical evidence.  The Board finds the opinion of the September 2013 VA examiner to be significantly more probative than the Veteran's lay assertions.

Accordingly, the weight of the medical evidence is against an association or link between the current bilateral feet and bilateral ankle disabilities and service, and the claims must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral ankle disability is denied.  


REMAND

With respect to the appeal for an earlier effective date for the 100 percent rating for bilateral hearing loss, the Board notes that the RO issued a statement of the case in July 2014.  The RO closed the appeal for failure to perfect the appeal in September 2014.  

However, mail subsequently associated with the claims file reflects the Veteran submitted correspondence in late July 2014 indicating his continued disagreement with the denial of his claim.  Such correspondence is sufficient to constitute a substantive appeal.  He also submitted medical evidence to support his contention that an earlier effective date is warranted.  Thus, remand of the effective date issue for continued appellate processing and review of the new evidence is warranted.  

After undertaking any development deemed necessary, review the additional evidence submitted with the Veteran's substantive appeal in July 2014 and readjudicate his claim for an earlier effective date for the 100 percent rating for hearing loss.  If the claim remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the issue is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


